Citation Nr: 0820098	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The appellant alleges that her deceased husband served in the 
Armed Forces of the U.S. during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the benefit sought on appeal.


FINDINGS OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces. 


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran, and the 
appellant is not eligible for VA benefits based upon his 
service.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.203 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Pursuant to the VCAA, VA is required to notify the claimant 
of the information and evidence needed to substantiate and 
complete her claim for benefits, including what part of that 
evidence she is to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice must also advise the claimant to submit 
any additional information in support of her claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Id.  

The RO obtained a certification from the service department, 
the National Personnel Records Center (NPRC), showing that 
the appellant's late husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
Board highlights that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, 21 Vet. App. 235 
(2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  The Court in Palor stated:  "Therefore, in assessing 
whether the appellant was prejudiced by VA's failure to 
notify him of the various methods available for proving 
Philippine veteran status, the Court can conclude only that 
because the appellant is currently ineligible for VA benefits 
as a matter of law based on the NPRC's refusal to certify the 
appellant's service, he was not prejudiced by the section 
5103(a) notice error."  In essence, a VCAA notification 
error is non-prejudicial where the appellant was not entitled 
to benefit as a matter of law.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  The appellant has been notified to 
send in evidence of her husband's alleged service, and in 
letters submitted to VA, the appellant wrote that she already 
had submitted any available and existing military records of 
her late husband.  In view of the foregoing, no further 
development is warranted. 
The appellant contends that her deceased husband is a veteran 
and she is his surviving spouse for purposes of receiving VA 
benefits.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  See 38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).  

The appellant contends that her deceased husband had active 
U.S. military service as part of the Philippine Army during 
WWII, and consequently, she should be entitled to VA death 
benefits.  In support of her claim, she submitted an 
affidavit for Philippine Army Personnel, a certificate of 
relief from active duty/discharge documents, a purported 
certificate of honor from the President of the United States, 
a copy of an American Legion membership card, and a copy of a 
"master list" of World War II Philippine veterans.  

The information submitted by the appellant does not meet the 
first requirement of 38 C.F.R. § 3.203(a) as none of her 
submissions are documents issued by a United States service 
department.  The appellant did not submit a DD Form 214 or an 
original Certificate of Discharge.  She did submit, however, 
a certificate of relief from active duty.  The certificate of 
relief from active duty and the affidavit for Philippine Army 
Personnel completed by the appellant's deceased husband fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate United States service 
department, but rather documents from the Philippine 
government.  In October 2004, the RO had sought service 
department verification whether the appellant's husband 
served in the U.S. Armed Forces in the Philippines during 
WWII.  The Service Department certification showed that the 
spouse "had no service as a member of the Philippine 
Commonwealth Army including the recognized guerrillas, in the 
service of the United States Armed Forces."

This certification is binding; VA has no authority to change 
or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Moreover, the appellant has provided no further 
evidence that would warrant a request for recertification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Accordingly the Board finds that the 
appellant's deceased spouse did not have the requisite 
service and was not a veteran so as to establish her basic 
eligibility for VA death benefits.  Because the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal to establish status as a veteran and entitlement 
to VA benefits is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


